UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
MELINDA MONET,                            )
                                          )
      Plaintiff,                          )
                                          )
              v.                          )                        Case No. 16-cv-2040 (APM)
                                          )
NANCY BERRYHILL,                          )
                                          )
      Defendant.                          )
_________________________________________ )

                                     MEMORANDUM OPINION

        Plaintiff Melinda Monet, proceeding pro se, seeks review of an August 1, 2006,

determination by the Social Security Administration (“SSA”) affirming that the SSA had overpaid

Plaintiff by more than $13,000 in disability benefits (“Overpayment Determination”). See Compl.,

ECF No. 1, at 11–12, 17–18. 1 Under the Social Security Act, 42 U.S.C. § 301 et seq., the SSA

may not pay benefits to an individual who is confined in an institution for more than 30 days after

being deemed “incompetent to stand trial under an allegation of [ ] an offense.” See 42 U.S.C.

§ 402(x)(1)(A)(ii)(IV). Relying on this provision, the SSA found that it had improperly paid

Plaintiff benefits while she was in court-ordered confinement after being found incompetent to

stand trial. See Def.’s Mot. to Dismiss, ECF No. 20 [hereinafter Def.’s Mot.], ECF No. 20-1

[hereinafter Nicoll Decl.], at 28–31 (Ex. 6).

        Defendant Nancy Berryhill, the Acting Commissioner of Social Security, 2 moves to

dismiss Plaintiff’s Complaint for lack of subject matter jurisdiction. See Def.’s Mot. According



1
 All pin citations are to the page numbers generated by the electronic filing system.
2
 The court substitutes Nancy Berryhill for Carolyn Colvin pursuant to Rule 25(d) of the Federal Rules of Civil
Procedure.
to Defendant, after the Overpayment Determination, Plaintiff’s representative sought, and

received, a hearing before an Administrative Law Judge (“ALJ”) to review that determination.

Nicoll Decl. ¶ 3 & 32–33 (Ex. 7). In March 2008, the ALJ issued a decision that was “fully

favorable” to Plaintiff, waiving recovery of any overpayment. See Nicoll Decl. at 34–43 (Ex. 8).

He concluded that, although Plaintiff had received an overpayment of more than $13,000, she was

“without fault” in receiving the overpayment and therefore, because seeking recovery of the

overpayment would defeat the purposes of the Social Security Act, the SSA would waive recovery

of the overpayment. Id. at 37–39. According to Plaintiff, she did not learn of the ALJ proceeding,

or the favorable ruling, until February 2017, when Defendant filed her Motion to Dismiss in this

case. See Pl.’s Obj. to Def.’s Mot. to Dismiss, ECF No. 23, at 4. Notice of the ALJ’s “fully

favorable” determination did not, however, deter Plaintiff’s desire to appeal it. According to

Plaintiff, there was never a court order confining her in an institution pursuant to a finding that she

was incompetent to stand trial that would justify the denial of benefits. Id. at 5–7. Thus, Plaintiff

maintains, the ALJ “reached a correct result based on incorrect facts and an incorrect legal

conclusion.” Id. at 5. Plaintiff asks the court to find that Defendant’s failure to provide timely

notice of the ALJ’s decision resulted in waiver of the exhaustion-of-remedies requirement and, for

that reason, she contends, the court must deny the Motion to Dismiss. Id. at 5, 14, 17.

       On the same day that Plaintiff filed an “Objection” to the Motion to Dismiss, see id., she

also filed a “Motion to Remand to the Social Security Administration Appeals Council.” See Pl.’s

Mot. to Remand, ECF No. 24 [hereinafter Mot. to Remand]. In that Motion, Plaintiff explained

that, before she filed suit, in July 2016, she filed a “Request for Hearing by Administrative Law

Judge” of the Overpayment Determination. See id. at 23; id., ECF No. 24-1, at 40–70 (Ex. 10).

She received a response to her Request, but was dissatisfied with the answer she received, so she



                                                  2
filed a “Request for Reconsideration,” to which she never received a response. See Mot. to

Remand at 23–24; id., ECF No. 24-1 at 73–79 (Ex. 12). As relief, Plaintiff asks the court to enter

“an order of remand back to the SSA Appeals Council for the purpose of taking . . . evidence” on

the question of whether a court ordered her committed to a medical institution during the period

of her benefits overpayment. See Mot. to Remand at 41.

       Although the procedural history of this matter is complicated, the outcome is not. First,

the court will dismiss the Complaint because Plaintiff has not alleged a cognizable injury-in-fact,

as required to have Article III standing. See Arpaio v. Obama, 797 F.3d 11, 19 (D.C. Cir. 2015).

Plaintiff has not alleged either that the SSA owes her benefit payments or that the SSA is seeking

recovery of overpayment from her. Cf. Carpenters Indus. Council v. Zinke, 854 F.3d 1, 5 (D.C.

Cir. 2017) (stating that even a “dollar of economic harm” is sufficient to establish injury-in-fact).

Mere correction of the factual basis of the ALJ’s otherwise favorable determination is not the kind

of “concrete” injury that establishes Article III standing. See Spokeo, Inc. v. Robins, 578 U.S.

____, ____, 136 S. Ct. 1540, 1548–49 (2016). Second, even if Plaintiff’s suit is not disqualified

on standing grounds, the court lacks subject matter jurisdiction because Plaintiff has not exhausted

her administrative remedies as required under the Social Security Act. 20 C.F.R. § 404.900; see

also Ryan v. Bentsen, 12 F.3d 245, 247 (D.C. Cir. 1993). Although Plaintiff has presented her

request to the SSA to correct its records, she has not allowed the administrative process to run its

course. By Plaintiff’s own admission, she has a pending “Request for Reconsideration” before the

SSA. See Mot. to Remand at 23–24; id., ECF No. 24-1 at 73–74 (Ex. 12). Even if the SSA had

denied that request, Plaintiff still would not have exhausted her administrative remedies. See Ryan,
12 F.3d at 247 (describing the four stages of administrative review before an SSA decision

becomes “final” and thus judicially reviewable). Finally, the SSA has not, as Plaintiff asserts,



                                                 3
waived the exhaustion-of-remedies requirement, and the court declines to waive that requirement

because exhaustion in this case would not be futile. See id.

       Thus, for the foregoing reasons, Defendant’s Motion to Dismiss is granted, and Plaintiff’s

Motion for Remand is denied. A separate Order accompanies this Memorandum Opinion.




DATE: July 25, 2017                                  Amit P. Mehta
                                                     United States District Judge




                                                4